Citation Nr: 0401749	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer with 
schistosomiasis, dientamoeba fragilis, and liver condition as 
secondary to the service-connected disability of malaria.  

2.  Entitlement to service connection for a spleen condition 
as secondary to the service-connected disability of malaria.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from the May 2000 and January 2002 rating decisions rendered 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran withdrew his request for a hearing before the 
Board in November 2002.  The Board also notes that the 
veteran made a claim for entitlement to an increased 
evaluation for his service-connected malaria in his April 
2002 statement.  This claim for an increased rating is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  The veteran's duodenal ulcer with schistosomiasis, 
dientamoeba fragilis, and liver condition is not related to 
his service-connected malaria.

3.  The veteran's spleen condition is not related to his 
service-connected malaria.


CONCLUSIONS OF LAW

1.  A duodenal ulcer with schistosomiasis, dientamoeba 
fragilis, and liver condition is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2003).

2.  A spleen condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2003).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

The veteran contends that he currently suffers from liver and 
spleen disabilities as a result of his service-connected 
malaria disability, and that service connection for his 
disabilities is appropriate.  After a review of the evidence, 
the Board finds that his contentions are not supported by the 
record, and that his claims for secondary service connection 
must fail.

The veteran is currently rated as noncompensable for malaria.  

In considering the claims of secondary service connection, 
the Board acknowledges the veteran's complaints of liver and 
spleen conditions due to his service-connected malaria 
disability.  However, the veteran has not demonstrated that 
he has the medical expertise that would render competent his 
statements as to the relationship between active military 
service, his current complaints, and his service-connected 
malaria disability.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303 and 3.310 with respect to the 
relationship between events incurred during service, his 
service-connected disability of malaria, and his current 
complaints of liver and spleen conditions.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  

I.  Secondary Service Connection for a Liver Condition

Service medical records show no complaints, treatment, or 
diagnosis of a duodenal ulcer with schistosomiasis, 
dientamoeba fragilis, or liver condition.  Neither the 
veteran's pre-induction examination report dated in January 
1952 nor separation examination report dated in May 1954 show 
that the veteran suffered from any of the disorders listed 
above.  A July 1953 treatment note reflects that the veteran 
was treated for malaria during service.  An additional 
treatment note and abdominal X-ray film shows that the 
veteran's liver and kidneys appeared to be of normal size.  
Additional VA treatment records from September 1958 and 
November 1987 show that the veteran was treated for a 
duodenal ulcer.  A May 1958 VA treatment note shows that the 
veteran was treated for a pyloric ulcer.  

A private treatment record dated in February 1999 from Dr. 
Hart shows that the veteran underwent a liver scan.  The 
report listed an impression that the veteran's liver measured 
approximately 12 centimeters and noted "mild inhomogeneous 
tracer uptake throughout the liver-correlation with liver 
enzymes is suggested to evaluate hepatocellular 
functioning".  In addition, the veteran submitted a 
medication expense report in August 1999 as well as 
laboratory reports from a private treatment provider dated 
from January 1999 to August 2000.  An additional treatment 
note dated in February 1999 from Dr. Suau showed that the 
veteran suffered from mild thrombocytopenia and 
schistosomiasis.  In a September 2000 statement, Dr. Suau 
opined that the veteran's liver condition "may be related to 
either malaria or schistosomiasis or both".   

VA treatment records show that the veteran underwent a liver 
and spleen imagery procedure in January 2001.  An impression 
of moderate splenomegaly with no other pathology identified 
was listed in the January 2001 report.  

In an October 2001 VA examination report, the examiner 
reviewed the veteran's service medical records and VA 
treatment records and opined that the veteran has "mild 
thrombocytopenia and a history of schistosomiasis which has 
no relation with service-connected malaria".  Upon 
examination of the veteran's abdomen, it was noted that he 
has normal peristalsis that was soft and depressible with no 
evidence of collateral circulation as well as no palpable 
liver.  The examiner also referenced a January 2001 liver and 
spleen imagery note, which showed that the veteran's liver 
was normal.  The October 2001 examination report also noted 
that lab test results showed that the veteran's liver 
functioning test was within normal results.  A diagnosis of 
malaria was listed in the report and the examiner again noted 
that there was "no relationship between" the veteran's 
claimed liver and spleen conditions and his service-connected 
malaria.     

In brief, the record does not show that the veteran's 
complaints of a duodenal ulcer with schistosomiasis, 
dientamoeba fragilis, or a liver condition are proximately 
due to his service-connected malaria.  None of the VA 
treatment records show that the veteran's complaints of 
ulcers or other symptoms listed above are related to his 
service-connected disability of malaria.  In the October 2001 
VA examination report the examiner explicitly stated that 
there is "no relationship between" the veteran's claimed 
liver and spleen conditions and his service-connected 
malaria.  While the record does contain a September 2000 
statement from the veteran's private physician, Dr. Suau, 
which noted that the veteran's liver and spleen conditions 
"may be related to either malaria or schistosomiasis or 
both", the Board finds that the private physician's opinion 
is speculative.  The qualified language of the opinion that 
the veteran's liver and spleen conditions "may be related" 
to his service-connected disability means that it has limited 
value.  See Bloom v. West, 12 Vet. App. 185 (1999); Obert v. 
Brown, 5 Vet. App. 30 (1993).  Therefore, the Board finds 
that the September 2000 opinion does not provide evidence 
that the veteran's claimed liver condition is proximately due 
to his service-connected malaria disability.  In addition, 
the physician's opinion also lacks probative value because it 
is again an opinion of mere possibility and not probability.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could have 
effectively intubated the veteran was held to be 
speculative).

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current complaints of a duodenal ulcer with schistosomiasis, 
dientamoeba fragilis, and a liver condition and his service-
connected malaria disability, the Board concludes that the 
preponderance of the evidence is against with the veteran's 
claim.  The Board finds that the veteran's claim for 
secondary service connection of a duodenal ulcer with 
schistosomiasis, dientamoeba fragilis, and a liver condition 
is not warranted.

II.  Secondary Service Connection for a Spleen Condition

Service medical records show no complaints, treatment, or 
diagnosis of a spleen condition.  A July 1953 abdominal X-ray 
film showed a minimal enlargement of the veteran's spleen and 
listed an impression of splenomegaly.  Neither the report of 
the veteran's January 1952 pre-induction examination nor that 
of his May 1954 separation examination, however, shows that 
he suffered from a spleen condition.  

A private treatment record dated in February 1999 from Dr. 
Hart shows that the veteran underwent a spleen scan.  The 
report listed an impression that the veteran's spleen 
"measured 12 centimeters, which is in the upper limits of 
normal in size" with "increased activity (shunting)".  An 
additional treatment note dated in February 1999 from Dr. 
Suau showed that the veteran suffered from borderline 
splenomegaly.  In a September 2000 statement, Dr. Suau opined 
that the veteran's spleen condition "may be related to 
either malaria or schistosomiasis or both".  The veteran 
also submitted a medication expense report in August 1999 as 
well as laboratory reports from a private treatment provider 
dated from January 1999 to August 2000.    


VA treatment records show that the veteran underwent a liver 
and spleen imagery procedure in January 2001.  An impression 
of moderate splenomegaly with no other pathology identified 
was listed in the January 2001 report.  

As noted above, in an October 2001 VA examination report, the 
examiner stated that the veteran was well-nourished and well-
developed male with no apparent acute distress.  Upon 
examination of the veteran's abdomen, it was noted that he 
has normal peristalsis that was soft and depressible with no 
evidence of collateral circulation as well as no palpable 
spleen.  The examiner also referenced a January 2001 liver 
and spleen imagery note, which showed that the veteran had 
moderate splenomegaly.  A diagnosis of malaria was listed in 
the report and the examiner again noted that there is "no 
relationship between" the veteran's claimed liver and spleen 
conditions with his service-connected malaria.    

In brief, the evidence of record does not show that the 
veteran's spleen condition is proximately due to his service-
connected malaria.  Neither the September 2000 private 
physician's opinion deemed speculative by the Board nor the 
VA examiner's statements in his October 2001 examination 
report were able to identify a nexus between the veteran's 
current spleen condition and his service-connected malaria 
disability.  In weighing the competent medical evidence of 
record concerning the claimed relationship between the 
veteran's current spleen condition and a service-connected 
malaria disability, the Board concludes that the 
preponderance of the evidence is against with the veteran's 
claim.  The Board finds that the veteran's claim for 
secondary service connection of a spleen condition is not 
warranted.

III. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for duodenal ulcer with 
schistosomiasis, Dientamoeba fragilis, and liver condition as 
well as entitlement to service connection for a spleen 
condition.  In this regard, the RO sent the veteran a letter 
dated in May 2001 and a Statement of the Case issued in July 
2002, which notified the veteran of the type of evidence 
necessary to substantiate his claims.  These documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  There is no additional 
development needed for the veteran's claims.  The Board finds 
that VA's duties to assist the claimant and to notify him of 
the evidence necessary to substantiate his claims has been 
satisfied.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the May 2001 letter 
from the RO to the veteran asked him to respond within 30 
days.  The veteran responded in May 2001 that all evidence 
was at the VA hospital and outpatient facility.  The RO did 
obtain these reports.  Moreover, the July 2002 Statement of 
the Case included notice that the appellant had a full year 
respond to a VCAA notice.  It has been more than one complete 
calendar year since that notice, as well as since the 
original VCAA notice in 2001.  Finally, the Board notes that 
the veteran, in a November 2002 statement canceling his 
requested hearing, asked that his appeal be decided by the 
Board on the evidence of record.  


ORDER

Service connection for duodenal ulcer with schistosomiasis, 
Dientamoeba fragilis, and liver condition as secondary to the 
service-connected disability of malaria is denied. 

Service connection for a spleen condition as secondary to the 
service-connected disability of malaria is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



